           Case 3:18-cv-02354-JD Document 105 Filed 10/23/20 Page 1 of 3




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
     CHRISTOPHER VAN GUNDY, Cal. Bar No. 152359
 3   SASCHA HENRY, Cal. Bar No. 191914
     ABBY H. MEYER, Cal. Bar No. 294947
 4   KHIRIN A. BUNKER, Cal Bar No. 329314
     Four Embarcadero Center, 17th Floor
 5   San Francisco, California 94111-4109
     Telephone:    415.434.9100
 6   Facsimile:    415.434.3947
     E mail        cvangundy@sheppardmullin.com
 7                 shenry@sheppardmullin.com
                   ameyer@sheppardmullin.com
 8
   Attorneys for Defendant
 9 CLIF BAR & COMPANY, INC.
10
                                     IN THE UNITED STATES DISTRICT COURT
11
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                           SAN FRANCISCO DIVISION
13
14
   RALPH MILAN, SARAH AQUINO, and                      Case No. 18-cv-02354-JD
15 ELIZABETH ARNOLD on behalf of
   themselves, those similarly situated and the        CLASS ACTION
16 general public,
                                                       NOTICE OF APPEARANCE OF
17                     Plaintiffs,                     ROBERT J. GUITE

18    v.                                               Judge: Hon. James Donato

19 CLIF BAR & COMPANY,                                 Complaint Filed: April 19, 2018

20                     Defendant.

21
22
23
24
25
26
27
28
                                                     -1-                    CASE NO. 18-CV-02354-JD
     SMRH:4837-8189-6143.1                                 NOTICE OF APPEARANCE OF ROBERT J. GUITE
         Case 3:18-cv-02354-JD Document 105 Filed 10/23/20 Page 2 of 3




1 TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2             PLEASE TAKE NOTICE that Robert J. Guite of Sheppard Mullin Richter &
3 Hampton LLP hereby enters an appearance as counsel of record for Defendant Clif Bar &
4 Company, in this action, and respectfully requests that copies of any and all further
5 notices, pleadings, or documents filed or served in this action be served upon him at the
6 following address:
7                      Sheppard Mullin Richter & Hampton LLP
                       Robert J. Guite, Cal. Bar No. 244590
8                      Four Embarcadero Center, 17th Floor
                       San Francisco, California 94111-4109
9                      Telephone: (415) 434-9100
                       Facsimile: (415) 434-3947
10                     Email: rguite@sheppardmullin.com
11
     Dated: October 23, 2020
12
                                       SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
13
14
                                       By                       /s/ Robert J. Guite
15                                                             ROBERT J. GUITE
16
                                                           Attorneys for Defendant
17                                                        CLIF BAR & COMPANY

18
19
20
21
22
23
24
25
26
27
28
                                                 -1-                    CASE NO. 18-CV-02354-JD
     SMRH:4837-8189-6143.1                             NOTICE OF APPEARANCE OF ROBERT J. GUITE
         Case 3:18-cv-02354-JD Document 105 Filed 10/23/20 Page 3 of 3




 1
                                           PROOF OF SERVICE
 2
                         STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO
 3
                                        Milan v. Clif Bar & Company
 4                                     USDC Case No. 18-cv-02354-JD
 5        At the time of service, I was over 18 years of age and not a party to this action. I am
   employed in the County of Orange, State of California. My business address is 650 Town Center
 6 Drive, 10th Floor, Costa Mesa, CA 92626-1993.
 7         On, I served true copies of the following document(s) described as CLIF BAR &
   COMPANY’S SECOND SUPPLEMENTAL RULE 26 DISCLOSURES on the interested
 8 parties in this action as follows:
 9 The Law Office of Paul K. Joseph, PC                  Attorneys for Plaintiffs
   Paul K. Joseph, Esq.
10 4125 W. Pt. Loma Blvd., No. 206
   San Diego, CA 92110
11 Email: paul@pauljosephlaw.com
12 The Law Office of Jack Fitzgerald, PC                 Attorneys for Plaintiffs
     Jack Fitzgerald, Esq.
13   Trevor M. Flynn, Esq.
     Melanie Persinger, Esq.
14   3636 Fourth Avenue, Suite 202
     San Diego, CA 92103
15   Email: jack@jackfitzgeraldlaw.com;
             trevor@jackfitzgeraldlaw.com
16           melanie@jackfitzgeraldlaw.com
17         BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of the
   document(s) to be sent from e-mail address cvansteenbergen@sheppardmullin.com to the persons
18 at the e-mail addresses listed above. I did not receive, within a reasonable time after the
   transmission, any electronic message or other indication that the transmission was unsuccessful.
19
              I declare under penalty of perjury under the laws of the United States of America that the
20 foregoing is true and correct and that I am employed in the office of a member of the bar of this
     Court at whose direction the service was made.
21
              Executed on, at Costa Mesa, California.
22
23
                                                                 /s/
24
25
26
27
28
                                                        -1-                    CASE NO. 18-CV-02354-JD
     SMRH:4837-8189-6143.1                                    NOTICE OF APPEARANCE OF ROBERT J. GUITE
